DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 8 July 2021 has been entered and considered. Claims 2-4, 6, 8, 11-13, 16, 18, 20, 23, and 26-27 have been amended. Claim 1 has been canceled. Claims 2-28 are all the claims pending in the application. Claims 2-15 and 17-24 are allowed. Claims 16 and 25-28 are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
Many of the rejections under 35 USC 112 are overcome by Applicants’ claim amendments. However, the amendments have not corrected the indefiniteness issue in claim 16. Accordingly, the rejection of claim 16 is maintained. Also, the amendment to independent claim 27 adds the same indefiniteness issue. Thus, claim 27 and its dependent claim 28 are newly rejected. 

Prior Art Rejections
Claims 6, 8, 12, and 16 have been rewritten in independent claim form to include all of the limitations of the base claim and intervening claims. Claim 27 has been amended to recite the allowable features of independent claim 16. These claims and their dependent claims are allowed or would be allowed if the rejections under 35 USC 112 are overcome.
Independent claim 25 remains unamended. Applicants have not provided any arguments for allowability of this claim. Thus, the prior art rejections of independent claim 25 and its dependent claim 26 are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the viewing angle”. There is insufficient antecedent basis for this limitation in the claims.
Claim 27 recites “the viewing angle”. There is insufficient antecedent basis for this limitation in the claims.
Claim 28 is rejected by virtue of its dependency on claim 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0342060 to Yao et al. (hereinafter “Yao”) in view of U.S. Patent Application Publication No. 2021/0004960 to Groth et al. (hereinafter “Groth”).

As to independent claim 25, Yao discloses a computer implemented method of training for computing at least one presentation parameter (Abstract and [0139] discloses that Yao is directed to detecting an abnormality in a medical scan and automatically displaying the abnormality in a manner that provides optimal contrast and context and otherwise optimally presents the abnormality in an output image; [0253] discloses training a computer vision-based learning algorithm to perform the disclosed steps), comprising: providing respective training anatomical imaging data for each of a plurality of sample individuals ([0255-0262] discloses a training set of medical scans for a variety of patients and abnormalities); computing by a detection classifier, for each respective anatomical imaging data, an indication of at least one candidate anomalous object and associated location thereof ([0054-0065] discloses that medical scan image data 410 is input to an abnormality classifier which detects each abnormality and a location thereof; see Fig. 13E); providing, for each respective anatomical imaging data, at least one presentation parameter for adapting a presentation of a sub-set of the anatomical imaging data including the at least one candidate anomalous object according to at least the location of the candidate anomalous object; and computing at least one presentation parameter for a target anatomical imaging data of a target individual when an indication of at least one candidate anomalous object and associated location thereof computed for the target anatomical imaging data is provided as input ([0066, 138-141] discloses automatically determining display parameter data 470 which indicate an optimal or preferred display of each abnormality and displaying a cropped image of the abnormality according to the determined display parameters in order to optimally present the abnormality in the output image). 
Yao discloses a computer vision model that is trained on a plurality of training scans to generate abnormality annotation data 442 which includes location data and classification data for each of a plurality of abnormalities, as well as, visualization data that facilitates display of the abnormalities ([0101]). Although this suggests that the display parameters are also derived from the trained computer vision model, Yao’s description of the training focuses on the classification and localization of the abnormalities rather than the display parameter generation. That is, Yao does not expressly disclose a presentation parameter classifier, applying the detection classifier to the training anatomical image data to detect at least one training candidate anomalous object, or training the presentation parameter classifier for computing the presentation parameter for target anatomical imaging data input to the presentation parameter classifier. 
Groth, like Yao, is directed to determining a particular view of an anatomical location of interest, for example a location of a lesion or abnormality, and displaying an output image of the anatomical structure in medical image data in accordance with the determined particular Id). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yao to include a distinct deep-learning classifier for deriving the display parameters, and to train the classifier using training images (similar to those disclosed in [0255] of Yao), as taught by Groth, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to arrive at the optimal view of newly input target imaging data. 

As to claim 26, the proposed combination of Yao and Groth further teaches providing at least one neighboring anatomical feature indicative of one or more anatomical features located in proximity to the candidate anomalous object, and training the presentation parameter classifier for computing the at least one presentation parameter when an indication of the at least one neighboring anatomical feature indicative of the one or more anatomical features located in proximity to the candidate anomalous object is further provided as input into the presentation parameter classifier ([0058, 0066] of Yao discloses that the determination of the optimal display parameters is based on abnormality annotation data which includes information relative to the anatomical feature on which the abnormality is present; [0117-0130] of Groth discloses using a trained deep learning classifier to identify the .

Allowable Subject Matter
Claims 2-15 and 17-24 are allowed. Claims 16 and 27-28 would be allowed if the rejections under 35 USC 112 are overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663